Case 0:19-cv-62751-RKA Document 20 Entered on FLSD Docket 01/02/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 0:19-CV-62751-RKA

   DAVID GREENWALD,

                   Plaintiff
             v.

   FROST-ARNETT COMPANY, and
   CORAL ANESTHESIA ASSOCIATES,
   INC.,

               Defendants.
   ____________________________________/

                                      OFFER OF JUDGMENT


         Pursuant to Fed. R. Civ. P. 68, Defendant Frost-Arnett Company (“FAC”) hereby serves
  an offer to allow judgment to be taken against it and in favor of Plaintiff, David Greenwald, as
  follows:
         1.       FAC makes this Offer of Judgment as to all claims against it as set forth in
  Plaintiff’s Complaint.
         2.       This Offer is being made to Plaintiff only.
         3.       Judgment shall be entered against FAC in the total amount of TWO THOUSAND
  AND ONE DOLLARS ($2,001.00), as follows: ONE THOUSAND DOLLARS ($1,000.00) for
  statutory damages under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.; ONE
  THOUSAND DOLLARS ($1,000.00) for statutory damages under the Florida Consumer
  Collection Practices Act, § 559.72, Florida Statutes; and ONE DOLLAR ($1.00) for any and all
  other claims, causes of action, and damages asserted against FAC.
         4.       In addition, the Judgment entered against FAC shall include an amount for
  Plaintiff’s reasonable attorney’s fees and costs incurred in connection with Plaintiff’s prosecution
  of the claims alleged against FAC, in an amount to be agreed upon by counsel or, alternatively, as
  determined by the Court.
         5.       This Offer is made solely for the purposes specified in Fed. R. Civ. P. 68 and is not
  an admission of liability by FAC.


                                                    1
Case 0:19-cv-62751-RKA Document 20 Entered on FLSD Docket 01/02/2020 Page 2 of 2



          6.      In accordance with Rule 68, if this Offer is not accepted by Plaintiff within fourteen
  (14) days after service of this Offer, the Offer shall be deemed withdrawn and evidence of this
  Offer will be inadmissible except in any proceeding to recover costs. If this Offer is not accepted
  by Plaintiff and the judgment finally obtained by Plaintiff is not more favorable than this Offer,
  Plaintiff must pay all costs and attorney's fees incurred after service of this Offer, as well as FAC’s
  costs as allowed by the rules of this District.



  Accepted: _______________________


  Date: ________________

                  Respectfully submitted,

                                           MESSER STRICKLER, LTD.

                                     By:   /s/ Erika M. Smith
                                           LAUREN M. BURNETTE, ESQUIRE
                                           FL Bar No. 0120079
                                           ERIKA M. SMITH, ESQUIRE
                                           FL BAR No. 0127438
                                           12276 San Jose Blvd
                                           Suite 718
                                           Jacksonville, FL 32223
                                           (904) 527-1172
                                           (904) 683-7353 (fax)
                                           lburnette@messerstrickler.com
                                           esmith@messerstrickler.com
                                           Counsel for Defendant Frost-Arnett Company


                                      CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on January 2, 2020, the foregoing was electronically

  filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

  filing to all counsel of record.

                                                          /s/ Thomas J. Patti                          .
                                                         THOMAS J. PATTI, ESQ.
                                                         Florida Bar No.: 118377


                                                    2
